LSB Industries, Inc. Form 10-Q (6-30-2009) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices (Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of July 31, 2009 was21,484,308 shares, excluding3,867,462 shares held as treasury stock. 2 Table of Contents FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 64 Special Note Regarding Forward-Looking Statements 65 PART II – Other Information Item 1. Legal Proceedings 68 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 70 Item 3. Defaults Upon Senior Securities 72 Item 4. Submission of Matters to a Vote of Security Holders 72 Item 5. Other Information 72 Item 6. Exhibits 73 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at June 30, 2009 is unaudited) Table of Contents June 30, 2009 December 31, 2008 (In Thousands) Assets Current assets: Cash and cash equivalents $ 63,008 $ 46,204 Restricted cash 375 893 Accounts receivable, net 64,122 78,846 Inventories: Finished goods 27,716 30,679 Work in process 2,589 2,954 Raw materials 21,376 27,177 Total inventories 51,681 60,810 Supplies, prepaid items and other: Prepaid insurance 1,467 3,373 Precious metals 14,575 14,691 Supplies 4,800 4,301 Other 1,841 1,378 Total supplies, prepaid items and other 22,683 23,743 Deferred income taxes 7,777 11,417 Total current assets 209,646 221,913 Property, plant and equipment, net 108,780 104,292 Other assets: Debt issuance costs, net 1,988 2,607 Investment in affiliate 3,766 3,628 Goodwill 1,724 1,724 Other, net 1,812 1,603 Total other assets 9,290 9,562 $ 327,716 $ 335,767 (Continued on following page) 4 LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at June 30, 2009 is unaudited) Table of Contents June 30, 2009 December 31, 2008 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 31,222 $ 43,014 Short-term financing 452 2,228 Accrued and other liabilities 26,393 39,236 Current portion of long-term debt 2,036 1,560 Total current liabilities 60,1039 86,038 Long-term debt 97,305 103,600 Noncurrent accrued and other liabilities 9,950 9,631 Deferred income taxes 8,528 6,454 Contingencies (Note 10) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 25,348,770 shares issued (24,958,330 at December 31, 2008) 2,535 2,496 Capital in excess of par value 129,076 127,337 Accumulated other comprehensive loss - (120 ) Retained earnings 39,671 19,804 174,582 152,517 Less treasury stock at cost: Common stock, 3,867,462 shares (3,848,518 at December 31, 2008) 22,752 22,473 Total stockholders' equity 151,830 130,044 $ 327,716 $ 335,767 See accompanying notes. 5 LSB INDUSTRIES, INC. CONDENSED CONSOLIDATEDSTATEMENTS OF INCOME (Unaudited) Six and Three Months Ended June 30, 2009 and 2008 Table of Contents Six Months Three Months 2009 2008 2009 2008 (In Thousands, Except Per Share Amounts) Net sales $ 288,760 $ 358,507 $ 138,563 $ 198,052 Cost of sales 210,205 277,009 100,736 154,311 Gross profit 78,555 81,498 37,827 43,741 Selling, general and administrative expense 44,421 40,222 23,046 21,458 Provisions for losses on accounts receivable 28 292 (24 ) 202 Other expense 334 657 291 476 Other income (190 ) (8,329 ) (28 ) (7,719 ) Operating income 33,962 48,656 14,542 29,324 Interest expense 2,939 3,720 1,028 1,266 Gains on extinguishment of debt (1,743 ) - (421 ) - Non-operating other income, net (34 ) (862 ) (11 ) (345 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 32,800 45,798 13,946 28,403 Provisions for income taxes 12,800 17,429 5,451 10,709 Equity in earnings of affiliate (488 ) (462 ) (248 ) (230 ) Income from continuing operations 20,488 28,831 8,743 17,924 Net loss from discontinued operations 15 17 13 17 Net income 20,473 28,814 8,730 17,907 Dividends, dividend requirements and stock dividend on preferred stocks 306 306 - - Net income applicable to common stock $ 20,167 $ 28,508 $ 8,730 $ 17,907 Weighted-average common shares: Basic 21,174 21,115 21,238 21,172 Diluted 23,587 24,908 23,674 24,827 Income per common share: Basic $ .95 $ 1.35 $ .41 $ .85 Diluted $ .89 $ 1.21 $ .38 $ .75 See accompanying notes. 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Six Months Ended June 30, 2009 Common Stock Shares Non- Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Retained Earnings Treasury Stock- Common Total (In Thousands) Balance at December 31, 2008 24,958 $ 3,000 $ 2,496 $ 127,337 $ (120 ) $ 19,804 $ (22,473 ) $ 130,044 Net income 20,473 20,473 Amortization of cash flow hedge 120 120 Total comprehensive income 20,593 Dividends paid on preferred stock (306 ) (306 ) Stock-based compensation 514 514 Exercise of stock options 389 39 740 (279 ) 500 Excess income tax benefit associated with stock-based compensation 481 481 Conversion of shares of redeemable preferred stock to common stock 2 4 4 Balance at June 30, 2009 25,349 $ 3,000 $ 2,535 $ 129,076 $ - $ 39,971 $ (22,752 ) $ 151,830 Note: For the six and three months ended June 30, 2009, total comprehensive income was $20,593,000 and $8,778,000, respectively. For the six and three months ended
